Citation Nr: 1524598	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-01 999	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance benefits in excess of 36 months under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that informed the Veteran of her remaining amount of eligibility for educational assistance benefits under Chapter 33.  The central issue in this appeal involves whether the Veteran is entitled to more than 36 months total of Chapter 33 educational assistance benefits.  

The Board notes that the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge to be held on June 17, 2014, but that she failed to report for that hearing.  The Veteran has not requested that the hearing be rescheduled and has not provided good cause for her failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDING OF FACT

As of her June 30, 2010, election to receive benefits under the Post-9/11 GI Bill, the Veteran had used none educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill-Active Duty (MGIB-AD)); thus, she had 36 months of remaining entitlement under Chapter 33.


CONCLUSION OF LAW

The Veteran has no legal entitlement to VA educational assistance benefits in excess of 36 under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, including the Post-9/11 GI Bill, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See 38 C.F.R. § 21.9510 (2014).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA and, by analogy, the comparable educational assistance provisions, have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the claimant would result in a different outcome because, as will be addressed below, the facts make clear that entitlement to educational assistance benefits in excess of 36 months under the Post-9/11 GI Bill are not warranted as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004; see also Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for nonservice-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable); Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

II.  Analysis

At issue in this case is not the Veteran's basic eligibility for Chapter 33 educational assistance benefits, as VA found her to be eligible for the receipt of such benefits based on her 1,461 continuous days of active duty service after September 10, 2001.  The Veteran has also not disagreed with the calculated amount of educational assistance benefits that she has thus far used.  Rather, the issue in this case involves whether the Veteran is entitled to more than 36 months total of Chapter 33 educational assistance benefits.  Specifically, in an August 2013 statement, which the RO considered to be a notice of disagreement, the Veteran stated that she was recently informed that she had remaining 0 months and 19 days of educational assistance benefits under Chapter 33 and requested an "extension" of her benefits.  The Veteran explained that she began using her educational assistance benefits in August 2010 in order to complete the pre-requisite requirements to be granted admission to a radiology program.  She stated that it was not until she was accepted into the desired program of study that she was informed that the program was no longer considered to be an approved program of education or training for the purposes of receiving educational assistance benefits under the Post-9/11 GI Bill.  She reported that she had no choice but to change her major and is now in need of additional educational assistance benefits, beyond 36 months total, so that she may complete all necessary coursework to obtain a bachelor's degree. 

A review of the record shows that in June 2010, VA received the Veteran's electronic application for VA educational assistance benefits, wherein the Veteran requested benefits under the Post-9/11 GI Bill.  The Veteran was approved for 36 months of Chapter 36 educational assistance benefits, as it was determined that she had not previously used any of her Chapter 30 benefits.  As noted above, the dispute in this case essentially concerns the total amount of benefits an individual may be entitled to receive under various education programs.  Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550 (2014).  The law further provides that where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a) (West 2014); 38 C.F.R. § 21.4020 (2014).  This statutorily mandated restriction applies specifically to benefits received under "38 U.S.C. chapters 30, 32, 33, 34, 35, and 36."  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020(a)(4).  

Although the Veteran was eligible for both Chapter 30 and Chapter 33 educational assistance benefits, the law is clear that an individual who was eligible for benefits under Chapter 30 and who "had not used any entitlement under that program . . . will receive 36 months of entitlement under chapter 33."  38 C.F.R. § 21.9550(b)(2).  Therefore, by law, the Veteran was limited to receive 36 months of entitlement under Chapter 33 when she made her June 2010 election to receive Chapter 33 benefits because she had used none of her Chapter 30 benefits.  Id.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014); see Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that "the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  

For the foregoing reasons, the Board finds no basis upon which to grant the Veteran educational assistance benefits in excess of 36 months.  This is so because the facts dictate that the Veteran is limited to no more than 36 months of total educational benefits and additional benefits under the Post-9/11 GI Bill are not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits in excess of 36 months under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


